DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 17-20 have been cancelled.
Claims 1-16 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference (Evans (US 2018/0229859 A1: hereinafter “Evans”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2018/0229859 A1: hereinafter “Evans”) in view of Tang.

          Consider claim 1:
                    Evans teaches an unmanned aerial vehicle (Fig. 4 element 200, a drone 200), comprising: a flight system (e.g., “…Drone 200 may also have an onboard computer not shown in the drawing to operate the systems of drone 200, and to handle such tasks as communications with charging systems, communications towers, and other drones using some standard communications protocol…” of ¶  [0036], Fig. 2 elements 200-201); a wireless communication system (Fig. 3 element 302, Fig. 4 element 200, e.g., “The functions of controller 302 include, but are not limited to, communications with drones”, therefore, clearly indicating that the DRONE has a wireless communication system); a processor (Fig. 4 element 200, the DRONE equipped with controllers, processors, memories etc. to perform the functions); and a power system having a battery and a battery charging port (e.g., “…Drone 200 has a charging port 201 in an easily accessible place to receive a charging mechanism…” of ¶  [0036], Fig. 2 elements 200-201); wherein: the power system is operable to power the flight system, the wireless communication system, and the processor (e.g., “…Drone 200 has a charging port 201 in an easily accessible place to receive a charging mechanism …”, therefore, powering, of ¶  [0036], Fig. 2 elements 200-201); and the processor is configured to: operate (e.g., the unmanned aerial vehicle are controlled automatically by their controllers or processors, therefore, operating) the flight system during a take-off operation to fly the unmanned aerial vehicle from a ground position to an in-air position (e.g., “…Drone 200 may also have an onboard computer not shown in the drawing to operate the systems of drone 200, and to handle such tasks as communications with charging systems, communications towers, and other drones using some standard communications protocol…” of ¶  [0036], Fig. 2 elements 200-201) while the battery charging port is attached to a detachable air-to-ground tether (e.g., “…drones 200 are connected to the articulated cable charging station system 400 via a computer controlled, mechanically articulated cable. …” of ¶ [0040], Fig. 4A elements 200-300); trigger a release of the detachable air-to-ground tether from the battery charging port and the unmanned aerial vehicle (e.g., the articulated cable is disconnected automatically upon DRONE being fully charged, therefore, triggering) after determining the unmanned aerial vehicle has reached the in-air position and after determining the battery is charged (e.g., “…drones may hover for a time to receive a charge. In the case of the articulated cable, as shown in FIG. 4B, the cable may be provided with a certain amount of slack to be able to handle effects of wind...” of ¶ [0040], Fig. 4A elements 200-300).
                    Evans further teaches and operate the flight system to execute a flight pattern while operating the wireless communication system (See Evans, e.g., “…Drone 200 may also have an onboard computer…to operate the systems of drone 200, and to handle such tasks as communications with charging systems, communications towers, and other drones using some standard communications protocol…” of Abstract, ¶ [0036], ¶ [0040], Fig. 2 elements 200-201, and Fig. 4A elements 200-300). However, Evans does not explicitly teach and operate the flight system to execute a flight pattern operating the wireless communication system to search for a wireless communication device.
                     In an analogous field of endeavor, Tang teaches and operate the flight system to execute a flight pattern operating the wireless communication system to search for a wireless communication device (See Tang. e.g., “…The command center 504 and a mobile device 506 are connected to the Internet and are able to communicate with each other. The wearable device 122 is also shown as 122 in FIG. 1. 122A is the strap to be attached to the swimmer's wrist, and the button 122B is used to send emergency signals. The emergency notification signal is sent to the base station 502 or is sent directly to the drone, depending on configurations. The emergency information includes geo-coordinate information so the drone can quickly locate the SID…” of Abstract, ¶  [0074], ¶ [0112], ¶ [0115]- ¶ [0116], ¶ [0118], ¶ [0204], and Fig. 1 elements 102-112, Fig. 3 Steps 302-316, and Fig. 5 elements 102-122A-B, 500-508, Fig. 22 elements 2200-2214).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by 

         Consider claim 2:
                    The combination of Evans, Tang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Evans teaches wherein the power system is configured to receive power via the air-to-ground tether as the unmanned aerial vehicle moves from the ground position to the in-air position during the take-off operation (e.g., “…drones may hover for a time to receive a charge. In the case of the articulated cable, as shown in FIG. 4B, the cable may be provided with a certain amount of slack to be able to handle effects of wind...” of ¶ [0040], Fig. 4A elements 200-300). 

         Consider claim 3:
                    The combination of Evans, Tang teaches everything claimed as implemented above in the rejection of claim 1. In addition, Tang teaches wherein: the power system is configured to power the flight system using energy stored in the battery to fly from the ground position to the in-air position (e.g., “…If the drone battery becomes fully charged, or as drone 200 reaches the charging zone exit, the charging current is switched off and then articulated cable 401 disconnects automatically…” of ¶  [0040], Fig. 4A elements 200-300); and the processor is configured to at least partially recharge the battery via the air-to-ground tether before (e.g., “…drones 200 are connected to the articulated cable charging station system 400 via a computer controlled, mechanically articulated cable. …” of ¶ [0040], Fig. 4A elements 200-300). 

Claims 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Tang, and in further view of Byrne.

          Consider claim 4:
                    The combination of Evans, Tang teaches everything claimed as implemented above in the rejection of claim 1. Tang teaches “…The wearable device 122 is also shown as 122 in FIG. 1. 122A is the strap to be attached to the swimmer's wrist, and the button 122B is used to send emergency signals. The emergency notification signal is sent to the base station 502 or is sent directly to the drone, depending on configurations. The emergency information includes geo-coordinate information so the drone can quickly locate the SID...”, as taught in ¶ [0118], exhibited in Fig. 5 elements 102-122A-B, 500-508. However, Tang does not explicitly teach wherein: the processor is configured to search for the wireless communication device by: operating the wireless communication system to wirelessly receive, from the wireless communication device, an identifier of the wireless communication device; determining that the identifier matches a saved identifier; and wirelessly receiving, from the wireless communication device, a location of the wireless communication device.                   
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by 
                     The combination of Evans, Tang teaches everything claimed as implemented above in the rejection of claim 1  However, the combination of Evans, Tang does not explicitly teach the processor is configured to search for the wireless communication device by: operating the wireless communication system to wirelessly receive, from the wireless communication device, an identifier of the wireless communication device; determining that the identifier matches a saved identifier; and wirelessly receiving, from the wireless communication device, a location of the wireless communication device.
                    In an analogous field of endeavor, Byrne teaches wherein: the processor is configured to search for the wireless communication device (e.g., “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker…”) by: operating the wireless communication system to wirelessly receive, from the wireless communication device, an identifier of the wireless communication device (e.g., “…At 112, the operation may include receiving an identifier of a user equipment (UE). For example, an identifier may correspond to the user equipment 110 carried by the hiker 108 who is missing or lost…” of Fig. 1 elements 112-134); determining that the identifier matches a saved identifier (e.g., “…the identifier may be received at a centralized server (discussed below) and provided to a tactical wireless base station deployed on an unmanned aerial vehicle 114…”); and wirelessly receiving, from the wireless communication device, a location of the wireless  (See Byrne, e.g., “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers…” of Col. 3:16-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, and Fig. 1 elements 112-134, Fig. 8 steps 802-818). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Evans, Tang by adding the above features, as taught by Byrne, so as to ascertain that in disaster situations, installed network devices function in an appropriate fashion to provide wireless communications, thereby, saving precious lives of people in need of assistance.

          Consider claim 5:
                    The combination of Evans, Tang, and Byrne teaches everything claimed as implemented above in the rejection of claim 4. Tang teaches a camera (Fig. 1 element 106); wherein: the processor is configured to: operate the flight system to fly the unmanned aerial vehicle to an in-air position proximate the location of the wireless communication device (e.g., “…a video camera 106 are mounted in the drone to pick up audio and video input from the water below…” of ¶ [0112]); and operate the camera to capture at least one image of the location of the wireless communication device (e.g., “…The audio and the video signals have been transmitted to a command center. The wearable device 122 also gives notification to the command center or the drone, with GPS location information…” of ¶ [0112]).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by adding the above features, as taught by Tang, so as to ascertain that the help is provided in a robust, seamless and, expeditious fashion by obtaining locations, and visuals of the person in need of help.     

          Consider claim 7:
                    The combination of Evans, Tang, and Byrne teaches everything claimed as implemented above in the rejection of claim 4. Tang teaches wherein the processor is configured to operate the wireless communication system to request a data broadcast from the wireless communication device (e.g., “…to let swimmer wear a wearable emergency notification device, which sends wireless signals comprising GPS location data. A SID presses a button to indicate rescue request and the drones fly over by GPS signal guidance...”). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by adding the above features, as taught by Tang, so as to ascertain that the help is provided in a robust, seamless and, expeditious fashion.     

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Tang, Byrne and in further view of REN.

          Consider claim 6:
                    The combination of Evans, Tang, and Byrne teaches everything claimed as implemented above in the rejection of claim 4. Tang teaches “…The wearable device 122 is also shown as 122 in FIG. 1. 122A is the strap to be attached to the swimmer's wrist, and the button 122B is used to send emergency signals. The emergency notification signal is sent to the base station 502 or is sent directly to the drone, depending on configurations. The emergency information includes geo-coordinate information so the drone can quickly locate the SID...”, as taught in ¶ [0118], exhibited in Fig. 5 elements 102-122A-B, 500-508. 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by adding the above features, as taught by Tang, so as to ascertain that the help is provided in a robust, seamless and, expeditious fashion. 
                     Byrne teaches “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers…” of Col. 3:16-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, and Fig. 1 elements 112-134, Fig. 8 steps 802-818.       
                    Therefore, teaching “operating the wireless communication system to wirelessly receive the identifier of the wireless communication device”. The motivation is to help individuals in emergencies. However, the combination of Evans, Tang, and 
                    In an analogous field of endeavor, REN teaches wherein operating the wireless communication system to wirelessly receive the identifier of the wireless communication device (e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the identification of the user device is received in order for the user device to communicate with the multiple of the communication network) includes: operating the wireless communication system at a predetermined time (e.g., “…periodically search…” of Fig. 6A-F elements 601-620) and for a predetermined duration (e.g., “…provide an interval parameter that indicates how often user device 105 will search for a cellular tower when user device 105 is in a dead zone…” of Fig. 6A-F elements 601-620); and temporarily ceasing operation of the wireless communication system after the predetermined duration (See REN, e.g., “…user device 105 may treat the first radio transceiver differently from the second radio transceiver. For example, user device 105 may modify the activity (e.g., increase the interval of transmitting beacons according to LTE technology, or cease transmitting beacons according to LTE technology) of the first radio transceiver, but not the second radio transceiver…” of Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of  the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference (Telang et al. (US 2017/0223597 A1: hereinafter “Telang”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view of Telang et al. (US 2017/0223597 A1: hereinafter “Telang”).

          Consider claim 8:
                    REN teaches a wireless communication device (Fig. 3 element 300, the user device), comprising: a processor (Fig. 3 element 302); a wireless communication system (Fig. 3 elements 300-360) comprising: a first radio; and a second radio (e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies); and a battery operable to power the wireless communication system and the processor (Fig. 3 element 300, the user device equipped with power source to provide power to the user device); wherein: the processor is configured to: determine at least one of: that the wireless communication system has not detected a cellular base station for a predetermined period of time, or that the battery has dropped below a predetermined charge level (See REN, e.g., “…user device 105 may modify the activity (e.g., increase the interval of transmitting beacons according to LTE technology, or cease transmitting beacons according to LTE technology) of the first radio transceiver…” of Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); after making the determination: cease operation of the first radio (See REN, e.g., “…cease transmitting beacons according to LTE technology) of the first radio transceiver…”of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620); operate the wireless communication system to transmit, with the second radio (“…if user device 105 is in a dead zone with respect to one of the radio transceivers. For example, assume again that user device 105 enters a geographic area that is a dead zone with respect to LTE technology, but is not a dead zone with respect to CDMA2000 technology. In this example, user device 105 may modify the activity of the first radio transceiver and the second radio transceiver…”of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620), a series of signals (e.g., “…an interval parameter that indicates how often user device 105 will search for a cellular tower…” of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620), each respective signal being transmitted for a respective predetermined duration at a respective predetermined time (“…a user to provide an interval parameter that indicates how often user device 105 will search for a cellular tower when user device 105 is in a dead zone…”of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620).
(See REN, e.g., “…user device 105 may treat the first radio transceiver differently from the second radio transceiver. For example, user device 105 may modify the activity (e.g., increase the interval of transmitting beacons according to LTE technology, or cease transmitting beacons according to LTE technology) of the first radio transceiver, but not the second radio transceiver…” of Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). REN teaches “A user device may determine whether the user device is located within a dead zone; periodically search, using a first process, for a cellular tower of a cellular network when the user device is not located within the dead zone; and periodically search, using a second process, for a cellular tower of the cellular network when the user device is located within the dead zone. The second process may consume less power of the user device than the first process” of Abstract. However, REN does not explicitly teach a cellular radio, and a WiFi radio.
                     In an analogous field of endeavor, Telang teaches a cellular radio, and a WiFi radio (See Telang, e.g., “…first radio resource may be associated with a cellular network and the second radio resource is associated with a voice over wireless fidelity (VoWiFi) network…” of Abstract, ¶ [0008], ¶ [0017], and ¶ [0029], and Figs. 3-4 steps 305-460).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of  REN by adding the above features, as taught by Telang, so as to ascertaining that connection as well as battery are preserved while performing handovers.

           Consider claim 9:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein: the first radio communicates via a first frequency band (e.g., LTE, CDMA2000 technologies); and the second radio communicates via a second frequency band that does not overlap with the first frequency band (e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). Telang also teaches e.g., “…first radio resource may be associated with a cellular network and the second radio resource is associated with a voice over wireless fidelity (VoWiFi) network…” of Abstract, ¶ [0008], ¶ [0017], and ¶ [0029], and Figs. 3-4 steps 305-460. The motivation is to ascertaining that connection as well as battery are preserved while performing handovers.

         Consider claim 10:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein at least one signal of the series of signals comprises a signal set identifier (SSID) (e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, a beacon, reference signal, or pilot is received by the user device to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). Telang also teaches e.g., “…first radio resource may be associated with a cellular network and the second radio resource is associated with a voice over wireless fidelity (VoWiFi) network…”, therefore, SSID, of Abstract, ¶ [0008], ¶ [0017], and ¶ [0029], and Figs. 3-4 steps 305-460. The motivation is to ascertaining that connection as well as battery are preserved while performing handovers.

          Consider claim 11:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches wherein at least one signal of the series of signals includes a unique device identifier associated with the wireless communication device (e.g., the user device is in communication with the multiple of communication networks, e.g., LTE, CDMA2000 technologies, therefore, the user device has a unique identification to establish communication with the communication network of ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620). 

         Consider claim 12:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 11. In addition, REN teaches wherein: the wireless communication device further comprises a positioning system; and the at least one signal includes a location of the wireless communication device as reported by the positioning system (e.g., “…Module 405 may receive and/or store information that identifies a geographic location of user device 105. For example, module 405 may use GPS technology, cellular triangulation, or some other technique to determine the geographic location of user device 105. Module 405 may periodically determine the geographic location (e.g., every second, every minute, every half hour, etc.)….” of Fig. 4 element 405). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN in view, Telang, and in further view of Byrne.

          Consider claim 13:
                    The combination of REN, Telang teaches everything claimed as implemented above in the rejection of claim 8. In addition, REN teaches “…periodically search, using a first process, for a cellular tower of a cellular network when the user device is not located within the dead zone; and periodically search, using a second process, for a cellular tower of the cellular network when the user device is located within the dead zone. The second process may consume less power of the user device than the first process...”, as taught in Abstract, ¶ [0065]-¶ [0067], ¶ [0069]-¶ [0075], and Fig. 5 steps 500-535, Fig. 6A-F elements 601-620. Telang teaches e.g., “…first radio resource may be associated with a cellular network and the second radio resource is associated with a voice over wireless fidelity (VoWiFi) network…”, therefore, WiFi radio of Abstract, ¶ [0008], ¶ [0017], and ¶ [0029], and Figs. 3-4 steps 305-460. The motivation is to ascertaining that connection as well as battery are preserved while performing handovers. However, the combination of REN, Telang does not explicitly 
                    In an analogous field of endeavor, Byrne teaches wherein the processor is further configured to operate the wireless communication system to transmit (e.g., the location signal), with the radio and in response to a request from a remote unmanned aerial vehicle, a data broadcast (See Byrne, e.g., “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers…” of Col. 3:16-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, and Fig. 1 elements 112-134, Fig. 8 steps 802-818). 
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of REN, Telang by adding the above features, as taught by Byrne, so as to ascertain that in disaster situations, installed network devices function in an appropriate fashion to provide wireless communications, thereby, saving precious lives.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Byrne.

         Consider claim 14:
                    Evans teaches a method for using an unmanned aerial vehicle (e.g., “…Drone 200 may also have an onboard computer not shown in the drawing to operate the systems of drone 200, and to handle such tasks as communications with charging systems, communications towers, and other drones using some standard communications protocol…” of ¶  [0036], Fig. 2 elements 200-201), comprising: at an unmanned aerial vehicle (Fig. 2 elements 200-201); taking off from a launch platform while connected to a remote power source via a detachable air-to-ground tether (e.g., “…drones 200 are connected to the articulated cable charging station system 400 via a computer controlled, mechanically articulated cable. …” of ¶  [0040], Fig. 4A elements 200-300); determining the unmanned aerial vehicle has reached an in-air position (e.g., “…drones may hover for a time to receive a charge...” of ¶  [0040], Fig. 4A elements 200-300); recharging a battery of the unmanned aerial vehicle, while the unmanned aerial vehicle is at the in-air position, by receiving power via the detachable air-to-ground tether (e.g., “…drones may hover for a time to receive a charge. In the case of the articulated cable, as shown in FIG. 4B, the cable may be provided with a certain amount of slack to be able to handle effects of wind...” of ¶ [0040], Fig. 4A elements 200-300).
                    Evans further teaches and triggering a release of the detachable air-to-(e.g., the articulated cable is disconnected automatically upon DRONE being fully charged, therefore, triggering) after determining the unmanned aerial vehicle has reached the in-air position and after determining the battery is charged (e.g., “…drones may hover for a time to receive a charge. In the case of the articulated cable, as shown in FIG. 4B, the cable may be provided with a certain amount of slack to be able to handle effects of wind...” of Abstract, ¶  [0036], ¶  [0040], Fig. 2 elements 200-201, and Fig. 4A elements 200-300). However, Evans does not explicitly teach a method for locating a device using an unmanned aerial vehicle; and at the unmanned aerial vehicle and during a flight of the unmanned aerial vehicle: at a predetermined time monitoring a radio spectrum for a wireless communication signal; detecting the wireless communication signal; and in response to detecting the wireless communication signal, estimating a direction from the unmanned aerial vehicle to the device; in response to not detecting the wireless communication signal, flying to the unmanned aerial vehicle arrives at the second location at or before a second predetermined time; and at the second predetermined time and at the second location, monitoring the radio spectrum for the wireless communication signal.
                    In an analogous field of endeavor, Byrne teaches a method for locating a device using an unmanned aerial vehicle (e.g., “…The tactical wireless base station may be deployed on an unmanned aerial vehicle (UAV) to search for a wireless signal of a target user equipment (UE) corresponding to a lost hiker, for example, in an area out of range of traditional base stations, and/or to locate the target UE to convey the location to rescuers…” of Fig. 1 elements 112-134, Fig. 8 steps 802-818); and at the unmanned aerial vehicle and during a flight of the unmanned aerial vehicle: at a predetermined time monitoring a radio spectrum for a wireless communication signal (e.g., “…monitoring a received signal strength indication (RSSI) and changing a direction of the UAV and determining if the RSSI increases, which may indicate that the UAV is moving closer to the target UE…” of Fig. 1 elements 112-134, Fig. 8 steps 802-818); detecting the wireless communication signal (e.g., “…monitoring a received signal strength indication (RSSI) and changing a direction of the UAV and determining if the RSSI increases, which may indicate that the UAV is moving closer to the target UE…” of Fig. 1 elements 112-134, Fig. 8 steps 802-818); and in response to detecting the wireless communication signal, estimating a direction from the unmanned aerial vehicle to the device (e.g., “…changing a direction of the UAV and determining if the RSSI increases, which may indicate that the UAV is moving closer to the target UE…” of Fig. 1 elements 112-134, Fig. 8 steps 802-818).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by adding the above features, as taught by Byrne, so as to ascertain that in disaster situations, installed network devices function in an appropriate fashion to provide wireless communications, thereby, saving precious lives.

          Consider claim 15:
                    The combination of Evans, Byrne teaches everything claimed as implemented above in the rejection of claim 14. Byrne teaches wherein the wireless ) (e.g., “…the operation 116 may include transmitting and receiving a plurality of wireless signals corresponding to a plurality of wireless protocols, illustrated as wireless signals 120 and 122. In some instances, the UAV 114 may transmit the wireless signals 120 and 122 to search for user equipment...” of Col. 3:16-34, Col. 12:25-37, Col. 12:48-67, Col. 13:1-67, Col. 14:1-6, and Fig. 1 elements 112-134, Fig. 8 steps 802-818). 
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Evans by adding the above features, as taught by Byrne, so as to ascertain the communication devices function in an appropriate manner to provide wireless communications.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Byrne, and in further view of Tang.

         Consider claim 16:
                    The combination of Evans, Byrne teaches everything claimed as implemented above in the rejection of claim 14. However, the combination of Evans, Byrne teaches does not explicitly teach wherein the launch platform is on a mobile launch apparatus.                                        
                    In an analogous field of endeavor, Tang teaches the launch platform is on a mobile launch apparatus (See Tang, e.g., “…a ship 1002 having different locations for drone takeoff and cameras 1004…” of Abstract, ¶ [0131], Fig. 10 elements 1000-1006). 
.
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baratz et al. (US 2020/0033128 A1) teaches “Disclosed are technologies for autonomous tracking. An initial coordinate of a beacon device carried by a user is registered as a dead reckoning waypoint with a drone configured to track the user. The drone receives IMU measurements from the beacon as the user moves. For each IMU measurement, a displacement vector characterizing user movement is calculated. Estimated beacon locations are calculated by dead reckoning, based on the displacement vectors and the dead reckoning waypoint. Later, an updated dead reckoning waypoint is calculated by obtaining the current location coordinate of the drone and performing optical triangulation to determine a relative position of the user with respect to the drone. The updated dead reckoning waypoint does not depend on previously estimated beacon locations, and accumulated IMU/estimation error is eliminated. Tracking continues, where subsequent estimated locations of the beacon are calculated by dead reckoning based on the updated dead reckoning waypoint.”

Sun (US 2019/0227555 A1) teaches “Methods and systems for assisting operation of a road vehicle with an aerial drone are provided. In an exemplary embodiment, a method for assisting operation of a road vehicle with an aerial drone includes flying the aerial drone on a route ahead of the road vehicle and sensing an object at a location on the route ahead of the road vehicle with the aerial drone. Further, the method includes communicating data associated with the object and/or the location to the road vehicle. Also, the method includes utilizing the data to operate the road vehicle.”
         
         Wang (US 2016/0219440 A1) teaches “Methods, systems, and devices are described for adaptive scanning with a multi-radio device. A mobile device may monitor the signal quality of an established communication associated with a first radio (e.g., Long Term Evolution (LTE) radio) to dynamically adapt the measurement activity (e.g., scanning periodicity) of a second radio (e.g., wireless local area network (WLAN) radio) to minimize data transmission interruption.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/BABAR SARWAR/Primary Examiner, Art Unit 3667